J-A24024-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ERIE INSURANCE EXCHANGE      :             IN THE SUPERIOR COURT OF
                                 :                  PENNSYLVANIA
                  Appellant      :
                                 :
                                 :
             v.                  :
                                 :
                                 :
    CHRISTIANA MONTESANO,        :             No. 262 EDA 2021
    ANTHONY MONTESANO, AND DONNA :
    MONTESANO                    :

                 Appeal from the Order Entered March 30, 2021
      In the Court of Common Pleas of Montgomery County Civil Division at
                            No(s): No. 2016-13318


BEFORE:      LAZARUS, J., DUBOW, J., and PELLEGRINI, J.*

DISSENTING MEMORANDUM BY DUBOW, J.:              FILED FEBRUARY 24, 2022

        I respectfully disagree with the Majority’s conclusion that Christiana

Montesano was a “person who physically lives with you in your household

on a regular basis” and was, thus, entitled to uninsured motorist coverage

under her father’s auto insurance policy with Erie.

        The accident for which Christiana claims benefits occurred in January

2014. Therefore, the issue at hand is whether Christiana was physically living

with her father on a regular basis at her father’s home in Boyertown in January

2014. It is undisputed that Christiana was not physically living with her father

on the date of the accident. It is also undisputed that Christiana had not been

physically living with her father for the five months before the accident. Most
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A24024-21



importantly, Christiana left her father’s home five months before the accident

and did not take any action until the end of those five months to return to live

in her father’s home.

      The Majority, however, characterizes Christiana’s five-month absence

from her father’s home as merely being of a “transient nature” and

Christiana’s contacts with her father’s home during that time as “more than

sporadic or temporary” and “constituted some measure of permanency or

habitual repetition.” Majority Op. at 15 (internal quotation marks omitted).

The Majority concludes that Christiana was physically living with her father on

a regular basis at the time of the accident and was, thus, entitled to UIM

coverage under her father’s policy. Id.

      I respectfully disagree with this conclusion.     The following facts are

undisputed.    Eight months before the accident, in June 2013, Christiana

graduated from high school. On August 3, 2013, Christiana had a fight with

her father and stepmother and left her father’s home. She flew to Florida to

stay with her mother. Her stay was open ended. She had no plans to return

to her father’s home.

      While in Florida, she obtained a Florida driver’s license and registered to

vote in Florida. She took no action, let alone create a definitive plan, to return

to her father’s home.

      In October 2013, Christiana left her mother’s home in Florida, but did

not return to her father’s home.          Rather, she went to her maternal

grandparents’ home in Alabama.        Christiana obtained a driver’s license in

                                      -2-
J-A24024-21



Alabama.    Christiana had her own room at her grandparents’ home and

worked part time in a local department store. Once again, Christiana’s stay

was open ended and she still had taken no action, let alone made plans, to

return to her father’s home.

      In December 2013, Christiana and her mother returned to Boyertown

for a few days to participate in a deposition in an unrelated lawsuit. Christiana

did not stay at her father’s home; rather, she stayed in a nearby hotel. While

in Pennsylvania Christiana had dinner at her father’s home and reconciled with

her father and stepmother.      For the first time in four months, Christiana

started to discuss returning to her father’s home. She stated that she would

travel to Alabama to retrieve her personal items and then return to her father’s

home. Of most importance, Christiana did not set a date to return to her

father’s home or purchase airfare to return to her father’s home. She merely

talked about returning to her father’s home.       Christiana then returned to

Alabama.

      Once Christiana returned to Alabama, she started to plan her return to

her father’s home after the holidays. Her plans included driving from Alabama

to Florida with her mother and sister after the holidays and then flying to

Philadelphia from Florida.

      Christiana’s mother drove to Alabama for the holidays and on January

2, 2014, Christiana, her mother, and sister began driving back to Florida. On

the drive to Florida, they were in a traffic accident and Christiana suffered

serious injuries.

                                      -3-
J-A24024-21



      Christiana submitted various insurance claims, including one to Erie for

UIM benefits under her father’s policy. Erie concluded that at the time of the

accident, Christiana did not qualify as a “resident” of her father’s home

because she had not been physically living in her father’s home on a regular

basis. The trial court rejected this position and found that Christiana had been

physically living regularly with her father at the time of the accident and was,

therefore, entitled to UIM benefits.

      The policy language relevant to this dispute states that Erie shall provide

UIM coverage to a person who “physically lives with you in your

household on a regular basis.”

      While I agree with the Majority’s reliance on the definition of “regular”

as “recurring, attending or functioning at fixed, uniform or normal intervals,”

or as “often,” I do not interpret the undisputed facts in this case as

demonstrating that Christiana was physically living with her father at

“recurring, fixed or uniform intervals” on the date of the accident.

      Rather, the facts demonstrate that Christiana did not physically live with

her father at the time of the accident or for the five months before the

accident. She had left her father’s home in August 2013 and did not think

about returning until four months later, in December 2013. During this time,

she took no action to return. In December, she began to talk about returning

and then made plans to return to her father’s home nearly a month later.

These facts do not establish that Christiana was physically living at her father’s

home at “recurring, fixed or uniform intervals.”

                                       -4-
J-A24024-21



      The trial court and the Majority fail to consider that Christiana—a young

adult who had just graduated from high school and had no immediate plans

to continue her education—was in a transitory period of her life.           The

undisputed facts show that Christiana left for Florida and Alabama without

plans to return. After Christiana reconciled with her father and stepmother in

early December 2013, she began to plan her return to her father’s home after

the holidays. Notwithstanding her purported intent to return to her father’s

home in the future, the evidence demonstrates that, at the time of the

accident, Christiana was not physically living there for any type of interval or

with any type of habitual repetition. Instead, for the four months before the

accident, Christiana was transient and her plans open ended.        Christiana’s

transience does not mean that by implication, as a matter of law, she

physically lived regularly with her father at the time of the accident. I would,

therefore, reverse the decision of the trial court.




                                      -5-